t c memo united_states tax_court michael g harvey and penny b harvey petitioners v commissioner of internal revenue respondent docket no filed date joel n crouch and sarah qureshi for petitioners rodney j bartlett for respondent memorandum opinion dinan special_trial_judge respondent determined that petitioner was liable for the following additions to tax for taxable_year dollar_figure under sec_6653 percent of the interest due on a dollar_figure deficiency under sec_6653 and dollar_figure under sec_6661 unless otherwise - - indicated section references are to the internal_revenue_code in effect for the year in issue the issues for decision are whether petitioners are liable for additions to tax for negligence under sec_6653 and whether petitioners are liable for the addition_to_tax for a substantial_understatement under sec_6661 the issues in this case concern the participation of petitioner husband mr harvey or petitioner as a limited_partner in yuma mesa jojoba ltd yuma mesa or the partnership ' some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioners resided in norman oklahoma on the date the petition was filed in this case ‘the underlying deficiency in this case is based upon a computational adjustment made by respondent in accordance with partnership level adjustments those adjustments were upheld by this court in cactus wren jojoba ltd v commissioner tcmemo_1997_504 in that case this court reviewed respondent’s determinations with respect to yuma mesa and a related partnership we held that the partnerships did not directly or indirectly engage in research or experimentation and that the partnerships lacked a realistic prospect of entering into a trade_or_business in upholding respondent’s disallowance of dollar_figure in research_and_experimental_expenditures claimed by yuma mesa we described the research_and_development agreement entered into by the partnership as mere window dressing designed and entered into solely to decrease the cost of participation in the jojoba farming venture for the limited partners through the mechanism of a large upfront deduction for expenditures that in actuality were capital contributions id mr harvey currently teaches international business and conducts research at the university of oklahoma he has received a bachelor’s degree in business administration marketing a master’s degree in business administration a second master’s degree in marketing research and a doctorate in marketing and international sociology however he has no tax background and his accounting background is limited to two accounting classes his teaching and writing encompass neither accounting nor tax petitioner wife ms harvey has received a bachelor’s degree in secondary education beginning in mr harvey was involved in the formation and operation of a business that reconditioned and then sold trucks he ran the business for a period of years after which time he became a minority shareholder until the business was terminated in during the year in issue mr harvey was a professor of international marketing at southern methodist university he was the sole_proprietor of a consulting business which generated dollar_figure in gross_receipts and a dollar_figure profit and he was the sole_proprietor of a trucking business separate from the business discussed above which generated dollar_figure in gross_receipts and a dollar_figure loss mr harvey’s introduction to jojoba occurred about through through discussions he had with two neighbors - these neighbors happened to be doctoral students of archaeology and anthropology who were conducting research related to the history of jojoba mr harvey was reacquainted with jojoba in by marlin peterson mr peterson a certified_public_accountant is petitioners’ accountant and has prepared their tax returns since around when mr harvey and mr peterson first discussed jojoba in date mr peterson was in the planning stages of the jojoba investment mr harvey discussed the investment with mr peterson when mr harvey met with him and another of his clients at a lunch which was both social and for the purpose of discussing tax matters after meeting with mr peterson mr harvey met with rick avery president of anderson- clayton food company mr avery had access to research which had been conducted relating to potential uses of jojoba in the food industry mr harvey learned from this meeting that the insufficient supply of jojoba was at least in part prohibiting its use in food products mr harvey then discussed jojoba with a health food store owner who provided him with materials relating to jojoba’s properties and uses mr harvey also obtained and carefully reviewed a copy of the private_placement memorandum distributed by the promoters of yuma mesa according to this document the partnership was organized to engage in research_and_development and thereafter participate in the marketing of the products of the jojoba - plant interests in the partnership were offered for dollar_figure each payable by cash of dollar_figure and a 4-year promissory note of dollar_figure bearing percent annual interest yuma mesa was organized as a limited_partnership with two co-general partners the general partners g dennis sullivan and william woodburn were lawyers the private_placement memorandum listed no experience of either outside the legal field yuma mesa was to enter into a research_and_development agreement with hilltop plantations inc hilltop which would in turn enter into a farming subcontract with its wholly owned subsidiary mesa plantations inc mesa hilltop was then to enter into an experimental agricultural lease with hilltop ventures a general_partnership with identical ownership as hilltop this lease was to be assigned to mesa upon completion of the research_and_development finally hilltop was to enter into a research_and_development management agreement with agricultural investments inc which was to be the manager of the project hilltop as well as mesa and hilltop ventures was controlled by four individuals these individuals were raymond h meinke president director and shareholder keith a damer vice president secretary director and shareholder mr peterson vice president treasurer director and shareholder and cecil r almand shareholder the three officer directors -- - of hilltop were all listed as certified public accountants with expertise in the tax field the private_placement memorandum listed no experience of any of the officer directors or shareholders which is relevant to the farming of jojoba the private_placement memorandum contained language specifically alerting investors to the planned deduction of the research_and_development costs as well as other tax risks involved in making an investment in the partnership the document also contained an opinion letter stating that the research_and_development agreement contained therein met the requirements of sec_174 potential investors were required to provide information concerning any previous experience in tax_shelter investments and the subscription agreement required investors to initial a statement that the investor had been advised to consult with an attorney concerning the tax consequences of the investment several weeks after meeting with mr peterson mr harvey decided to invest in the partnership mr harvey made his investment because he felt he had insider knowledge concerning jojoba and because he thought demand for the product was sufficient to meet a larger supply petitioner did not research the possible yield per acre of a jojoba plantation did not analyze production_costs did not independently investigate the available markets or means of transporting the jojoba to purchasers and did not make any financial projections regarding the product petitioner purchased two interests in yuma mesa on date he executed a subscription agreement a promissory note in the amount of dollar_figure and a partnership_agreement petitioner subsequently was issued a schedule_k-1 by the partnership which reflected a dollar_figure ordinary_loss for taxable_year on their joint federal_income_tax return for petitioners reported the following amounts of income and losses wages university dollar_figure interest business consulting big_number business trucking big_number royalties big_number yuma mesa partnership big_number s_corporation total income big_number in the years following his investment in petitioner received and reviewed financial statements and progress reports the reports were semiannual or guarterly and discussed the progress or problems at the sites at one point petitioner traveled to the plantation in yuma where he spent approximately days while there he spoke with individuals involved in the project to ascertain the progress being made and the outlook for the jojoba development the partnership failed in the private_placement memorandum provided projections of estimated cash expenditures and tax savings associated with investments in the partnership these projections adjusted to two interests together with petitioner’s actual cash expenditures are as follow cash expenditures tax savings year projected actual projected dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number petitioners’ claimed loss from yuma mesa for taxable_year was disallowed in the computational adjustment which was made pursuant to the partnership level proceedings resulting in a dollar_figure deficiency respondent issued petitioners a statutory_notice_of_deficiency determining additions to tax under sec_6653 a and in the respective amounts of dollar_figure percent of the interest due on a dollar_figure deficiency and dollar_figure the first issue for decision is whether petitioners are liable for additions to tax for negligence under sec_6653 and sec_6653 imposes an addition_to_tax equal to percent of the underpayment_of_tax if any part of the underpayment is attributable to negligence or intentional disregard of rules or regulations sec_6653 provides for a further addition_to_tax equal to percent of the interest --- - due on the portion of the underpayment attributable to negligence or intentional disregard of rules or regulations negligence is defined as lack of due care or failure to do what a reasonable and prudent person would do under similar circumstances 62_f3d_1266 10th cir affg tcmemo_1993_607 petitioners argue that mr harvey was not negligent because he relied on the advice of a professional mr peterson reliance on professional advice may be a defense to the negligence penalties see id the advice must be from competent and independent parties not from the promoters of the investment see 94_tc_637 affd without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir affd without published opinion 956_f2d_274 9th cir 91_tc_524 we hold that petitioner’s reliance on any advice’ from mr peterson was not reasonable because it was not from an independent source as such this reliance cannot be a defense to negligence the advice petitioner received from mr peterson was apparently only in the context of mr peterson’s preparation of petitioners’ tax_return mr harvey testified that he never discussed the tax implications of the investment with mr peterson -- - petitioners argue that reliance on an adviser who is a promoter may be reasonable under precedents from the court_of_appeals for the tenth circuit to which appeal lies in this case the first case petitioners cite is anderson v commissioner supra in anderson the taxpayer relied on both an investment adviser and an accountant in making his investment the court found that reliance on the investment adviser who received a commission for selling the investment to the taxpayer was reasonable under the circumstances of the case however the court stressed that the investment adviser was not affiliated with the corporation which had entered into the agreement with the taxpayers on the contrary the adviser was an independent insurance agent and registered securities_dealer who presumably would have received a commission on any investment he sold to the taxpayer see id pincite the second case petitioners cite is the unpublished opinion of gilmore wilson constr co v commissioner 166_f3d_1221 aftr 2d ustc par big_number 10th cir affg estate of hogard v commissioner tcmemo_1997_174 in that gilmore wilson constr co is an unpublished opinion of the court_of_appeals for the tenth circuit although unpublished decisions generally are not binding precedent in the tenth circuit and citation thereto is disfavored that court allows citation to such a decision where it has persuasive value with respect to a material issue that has not been addressed ina published opinion and it would assist the court in its disposition 10th cir rule gilmore wilson constr co continued case the taxpayers relied upon their accountant for investment advice following anderson the court noted that the fact that the accountant was entitled to receive compensation_for the taxpayers’ investment does not make that advice per se unreasonable the mere fact that the adviser received compensation_for taxpayers’ reliance on his advice does not turn him into a promoter whose advice cannot be considered independent gilmore wilson constr co v commissioner supra as in anderson the court noted that the accountant was not in any way affiliated with the partnerships related to the investment other than a personal investment in one of them in the case at hand unlike anderson and gilmore wilson constr co mr peterson was involved in yuma mesa from the planning stages through its operation he was a promoter of the partnership and was an officer and director of the corporation which entered into the research_and_development agreement with it mr peterson falls far outside the role of an adviser who simply received commissions from independent entities upon the continued was discussed by the court_of_appeals for the tenth circuit in accordance with its rule in 223_f3d_1206 n loth cir which was decided after the briefs were filed in this case the court in thompson however addressed the more limited question of whether a reliance instruction was warranted ie whether the district_court abused its discretion in instructing the jury that reliance on a professional was a defense to the negligence penalties id pincite sale of an investment rather he was integrally involved in the partnership and consequently petitioners’ reliance on any advice from him was not reasonable we are convinced that petitioner intended to make an actual investment in yuma mesa and not merely derive a tax_benefit therefrom petitioner for example performed some investigation into the potential of jojoba prior to investment monitored the investment after it was made and made payments to the partnership in an amount greater than the tax benefits expected to be derived we nevertheless find that petitioner was negligent within the meaning of sec_6653 with respect to taxable_year first despite petitioner’s substantial business background in both academia and the business world he did not make any financial projections for the investment and he did little to investigate the investment beyond a limited inquiry into the uses of and possible demand for jojoba second petitioner participated in an investment which was organized and promoted by tax lawyers and which involved warnings in the private_placement memorandum concerning tax risks and the need to obtain legal advice in addition petitioner claimed a dollar_figure ordinary_loss for despite the fact that he had invested only dollar_figure in cash in the partnership via a subscription agreement dated date such a disproportionate and accelerated loss should also have alerted petitioner to the need for outside advice regarding the propriety of its deduction despite these warnings petitioner was not concerned with the tax risks and consequently neither personally investigated the tax implications of the investment nor sought outside legal advice related to them instead he relied on mr peterson’s treatment of the loss when it came time to complete petitioners’ tax_return because we hold that petitioner was negligent and that petitioners’ reliance upon mr peterson was not reasonable we uphold respondent’s determination that petitioners are liable for the sec_6653 and additions to tax for negligence the second issue for decision is whether petitioners are liable for the addition_to_tax under sec_6661 for a substantial_understatement of tax sec_6661 as amended by the omnibus budget reconciliation act of publaw_99_509 100_stat_1951 provides for an addition_to_tax of percent of the amount of any underpayment attributable toa substantial_understatement_of_income_tax for the taxable_year a substantial_understatement_of_income_tax exists if the amount of the understatement exceeds the greater of percent of the tax reguired to be shown on the return or dollar_figure see sec_6661 b a generally the amount of an understatement is reduced by the portion of the understatement which the taxpayer shows is attributable to either the tax treatment of any item -- for which there was substantial_authority or the tax treatment of any item with respect to which the relevant facts were adequately disclosed on the return see sec_6661 b if an understatement is attributable to a tax_shelter_item however different standards apply first in addition to showing the existence of substantial_authority a taxpayer must show that he reasonably believed that the tax treatment claimed was more_likely_than_not proper see sec_6661 c ii second disclosure whether or not adequate will not reduce the amount of the understatement see sec_6661 b c i i petitioners do not argue that they had substantial_authority for claiming the loss nor do they argue that there was adequate_disclosure on the return we find that the record does not establish the presence of either the only argument petitioners make is that they acted with reasonable_cause and in good_faith in claiming the loss sec_6661 provides the secretary with the discretion to waive the sec_6661 addition_to_tax if the taxpayer shows he acted with reasonable_cause and in good_faith we review the secretary’s failure to waive the addition_to_tax for respondent argues in his brief that petitioners’ claimed loss for was clearly a tax_shelter_item despite the fact that the notice_of_deficiency stated that the underpayment is attributable to non-tax shelter items as a result of our findings we need not decide whether the tax_shelter provisions are applicable in this case -- - abuse_of_discretion see 58_f3d_557 10th cir affg tcmemo_1992_693 nothing in the record indicates petitioners requested a waiver for good_faith and reasonable_cause under sec_6661 in the absence of such a request we cannot review respondent’s determination for an abuse_of_discretion see id because petitioners have not established either that they had substantial_authority for their treatment of the partnership loss or that they adequately disclosed the relevant facts of that treatment we uphold respondent’s determination on this issue to reflect the foregoing decision will be entered for respondent
